Citation Nr: 1541864	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-36 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for chest pain, to include as due to an undiagnosed illness. 
 
2. Entitlement to service connection for joint pain, to include as due to an undiagnosed illness. 

3. Entitlement to service connection for high cholesterol. 
 
4. Entitlement to service connection for sinusitis, to include as due to an undiagnosed illness. 
 
5. Entitlement to service connection for migraine headaches, to include as secondary to service-connected cervicothoracic strain. 
 
6. Entitlement to service connection for tinnitus (claimed as ear condition). 
 
 7. Entitlement to service connection for tinea cruris erythematous macular rash of the groin and axilla (claimed as skin condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to February 2005, and from July 2006 to November 2007, with service in Southwest Asia from September 2006 to October 2007. 

 These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).

These issues were previously remanded by the Board in February 2013 for additional development.  They have been returned to the Board for adjudication.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

These claims were previously remanded in order to provide the Veteran with adequate notice, obtain all VA and private treatment records since service, and schedule the Veteran for VA examinations in conjunction with each of the claims on appeal.  The RO/AMC sent the requisite notice in March 2013. That information was sent to the address of record for the Veteran.  

The Veteran was also scheduled for VA examinations, per the instructions of the previous remand.  The examinations were canceled by the RO, because the Veteran did not attend the examinations.  In August 2015, the Veteran's representative submitted a statement in a post-remand brief, which is located in the Veteran's VBMS file, that indicated that the examination notification letter was sent to an address that differs from the address on record throughout the file.  Further, the Veteran's representative indicated that the Supplemental Statement of the Case, which was issued in April 2013, was sent to the correct address on file.  The examination notification letters are not contained within the claims file.  As such, the Board finds that a remand is required in order to reschedule all of the requested examinations and ensure that the Veteran is provided notice regarding these examinations to the address currently of record.  

Accordingly, the case is REMANDED for the following action:

1.  Confirm the Veteran's current address and ensure that all communication is directed to that location.  

2.  Reschedule the Veteran for an appropriate VA examination to determine whether he suffers from a disability manifested by chest pain and to obtain an opinion as to whether his current complaints are related to service. The claims file must be provided to and be reviewed by the examiner in conjunction with the examination. The examination should include any testing necessary to determine whether a diagnosed disability is present. 

After examining the Veteran and reviewing the claims file and test results, the examiner should respond to the following: 

(a) Can the Veteran's chest pain complaints be attributed to a known clinical diagnosis? If so, please provide the diagnosis. 

(b) The examiner should then indicate whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed disorder is related to the Veteran's active military service. 

(c) If the Veteran's chest pain complaints are not attributable to a known clinical diagnosis, please state whether there are objective signs and symptoms of the Veteran's chest pain complaints.  The examiner should indicate whether such represents an undiagnosed illness that is related to the Veteran's active service in the Persian Gulf. 

Please provide the rationale for any opinion expressed. The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3.  Reschedule the Veteran for a VA joints examination to determine whether he suffers from a diagnosed joint disability and to obtain an opinion as to whether his current complaints are related to service. The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination should include any testing necessary to determine whether a diagnosed disability is present. 

After examining the Veteran and reviewing the claims file and test results, the examiner should respond to the following: 

(a) Can the Veteran's joint complaints be attributed to a known clinical diagnosis?  If so, please provide the diagnosis. 

(b) The examiner should then indicate whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed disorder is related to the Veteran's active military service. 

(c) If the Veteran's joint complaints are not attributable to a known clinical diagnosis, please state whether there are objective signs and symptoms of the Veteran's joint complaints.  The examiner should indicate whether such represents an undiagnosed illness that is related to the Veteran's active service in the Persian Gulf. 

Please provide the rationale for any opinion expressed. The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

4.  Reschedule the Veteran for a VA respiratory examination to determine whether he suffers from a diagnosed respiratory disability and to obtain an opinion as to whether his current complaints are related to service. All indicated tests and studies are to be performed. The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. 

After reviewing the record and examination the Veteran, the examiner should respond to the following: 

(a) Can the Veteran's respiratory complaints be attributed to a known clinical diagnosis?  If so, please provide the diagnosis. 

(b) The examiner should then indicate whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed disorder is related to the Veteran's active military service. 

(c) If the Veteran's respiratory complaints are not attributable to a known clinical diagnosis, please state whether there are objective signs and symptoms of the Veteran's respiratory complaints.  The examiner should indicate whether such represents an undiagnosed illness that is related to the Veteran's active service in the Persian Gulf. 

Please provide the rationale for any opinion expressed. The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case. 

5. Reschedule the Veteran for a VA neurological examination to determine the nature of the Veteran's claimed headache disability and to obtain an opinion as to its possible relationship to service. All indicated tests and studies are to be performed. The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. 

After reviewing the record and examination the Veteran, the examiner should respond to the following: 

(a) The examiner should indicate whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's current migraine headache disability arose during service or is otherwise related to any incident of service. 

(b) If the Veteran's migraine headache disability is not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's current migraine headache disability was caused by or related to the service-connected cervicothoracic strain. 

(c) If the Veteran's migraine headache disability is not caused by or related to the Veteran's service-connected cervicothoracic strain, the examiner should provide an opinion as to whether the Veteran's migraine headache disability is aggravated (permanent worsening of the underlying disability beyond natural progress) by the service-connected cervicothoracic strain disability. If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation beyond the baseline of the disability. 

Please provide the rationale for any opinion expressed. The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.
 
6.  Reschedule the Veteran for a VA audiological examination to determine whether he suffers from tinnitus and to obtain an opinion as to whether his current complaints are related to service. All indicated tests and studies are to be performed. The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. 

After reviewing the record and examination the Veteran, the examiner should provide a medical opinion as to whether it is at least as likely as not that (a 50 percent probability or greater) any current tinnitus had its onset during military service or is otherwise related to his service, to include noise exposure or injury from service. 

Please provide the rationale for any opinion expressed. The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

7.  Reschedule the Veteran for a VA skin examination to obtain an opinion as to whether his diagnosed tinea cruris erythematous macular rash of the groin and axilla (or any skin disorder found on examination) is possibly related to service. The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination. All necessary tests should be performed. 

After reviewing the record and examination the Veteran, the examiner should provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current skin disorder diagnosed (to specifically include tinea cruris erythematous macular rash of the groin and axilla) had its onset during military service or is otherwise related to his service. 

Please provide the rationale for any opinion expressed. The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.
 
8.  After the development requested above has been completed to the extent possible, the claims should again be readjudicated, to include consideration of the claim for joint pain and sinusitis under the criteria for establishing service connection for an undiagnosed illness under 38 U.S.C.A. §1117  and 38 C.F.R. §3.317.  The pertinent legal provisions (i.e., 38 C.F.R. §3.317) should be included in the supplemental statement of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




